Citation Nr: 0736814	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 14, 1990 rating decision which failed to consider a 
claim for service connection for an acquired psychiatric 
disorder. 

2. Evaluation of traumatic arthritis of the lumbar spine 
rated as 10 percent disabling from March 20, 1997 to November 
27, 2005. 

3.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the lumbar spine from November 28, 
2005. 

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus with metatarsalgia and plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty for training from March 28, 
1983 to September 30, 1983, and he served on active duty from 
May 1984 to March 1987 and from November 1987 to March 1990.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Fort Harrison, Montana, Regional Office (RO).  By a rating 
action in July 2004, the RO granted service connection for 
traumatic arthritis of the lumbar spine, and assigned a 10 
percent evaluation, effective March 20, 1997.  The RO also 
granted service connection for pes planus, left foot, and 
combined it with a previously service-connected right foot 
condition; therefore, he was assigned a 10 percent rating for 
bilateral pes planus, effective March 5, 1997.  By a rating 
action in April 2005, the RO denied the veteran's attempt to 
reopen a claim asserting clear and unmistakable error in a 
November 14, 1990 rating decision which failed to consider a 
claim for service connection for an acquired psychiatric 
disorder.  

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in April 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  



FINDINGS OF FACT

1.  The veteran served on active duty for training from March 
28, 1983 to September 30, 1983, and he served on active duty 
from May 1984 to March 1987 and from November 1987 to March 
1990.  

2.  By letter dated September 20, 2007, the Board was 
notified that the veteran had died earlier that month.  

3.  In October 2007, the Board received a copy of the 
veteran's death certificate from his Attorney, confirming 
that he died in September 2007.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1302 (2007).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).  


ORDER

The appeal is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


